Case: 12-41033       Document: 00512350769         Page: 1     Date Filed: 08/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2013
                                      No. 12-41033
                                    c/w No. 12-41056                       Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

HECTOR FELIX GARZA-GONZALEZ,

                                                  Defendant–Appellant.


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:09-CR-22-1
                             USDC No. 7:12-CR-819-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Hector Felix Garza-Gonzalez (Garza) pleaded guilty to illegal reentry and
was sentenced to 36 months in prison. In conjunction with that sentence, the
court revoked a 2009 term of supervised release and sentenced Garza to 18
additional months, with the sentences to run consecutively. Garza contends that
the district court lacked jurisdiction to revoke supervised release because the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41033     Document: 00512350769      Page: 2    Date Filed: 08/22/2013

                         No. 12-41033 c/w No. 12-41056

sentence of supervised release had been vacated. He also seeks the deletion of
the part of the illegal-reentry judgment that orders the sentence to run
consecutively to the revocation sentence.
      The Government concedes that the district court lacked jurisdiction to
revoke supervised release because the 2009 judgment imposing supervised
release had been vacated. Accordingly, there was no term of supervised release
for the district court to revoke. In addition, a district court cannot revoke a term
of supervised release if the term has expired before a violation occurred and the
petition for revocation issued. See United States v. Naranjo, 259 F.3d 379,
382-83 (5th Cir. 2001); see also 18 U.S.C. § 3583(i).
      The judgment revoking supervised release is VACATED. The conviction
for illegal reentry is AFFIRMED, but the case is REMANDED for the limited
purpose of deleting the part of the illegal-reentry judgment that says the
sentence is to run consecutively to the revocation sentence.




                                         2